UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, Nebraska 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, Nebraska 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. BRIDGES INVESTMENT FUND, INC. SCHEDULE OF INVESTMENTS MARCH 31, 2011 Title of Security Shares Cost Value COMMON STOCKS - 91.68% Amusement, Gambling, and Recreation Industries - 0.54% The Walt Disney Co. $ $ Beverage and Tobacco Product Manufacturing - 3.70% Altria Group, Inc. PepsiCo, Inc. Philip Morris International, Inc. Chemical Manufacturing - 5.36% Allergan, Inc. Perrigo Co. Praxair, Inc. Teva Pharmaceutical Industries, Ltd. - ADR Computer and Electronic Product Manufacturing - 12.43% Apple, Inc. (a) Cisco Systems, Inc. (a) Dolby Laboratories, Inc. (a) EMC Corp. (a) Hewlett-Packard Co. QUALCOMM, Inc. Waters Corp. (a) Couriers and Messengers - 2.12% FedEx Corp. United Parcel Service, Inc. Credit Intermediation and Related Activities - 10.47% Bank Of America Corporation Capital One Financial Corp. Credicorp Ltd. JPMorgan Chase & Co. Visa, Inc. Wells Fargo & Co. Data Processing, Hosting and Related Services - 1.08% Rackspace Hosting, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing - 1.11% Emerson Electric Co. Electronics and Appliance Stores - 0.91% Best Buy Co.,Inc. Food Services and Drinking Places - 1.44% McDonald's Corp. General Merchandise Stores - 1.26% Target Corp. Health and Personal Care Stores - 2.96% Express Scripts, Inc. (a) Heavy and Civil Engineering Construction - 2.43% Chicago Bridge & Iron Co. - ADR Fluor Corp. Insurance Carriers and Related Activities - 2.78% Aflac, Inc. Berkshire Hathaway, Inc. (a) Leather and Allied Product Manufacturing - 0.48% Nike, Inc. Machinery Manufacturing - 6.34% Caterpillar, Inc. General Electric Co. Roper Industries, Inc. Stanley Black & Decker, Inc. Management of Companies and Enterprises - 1.30% The Goldman Sachs Group, Inc. Mining (except Oil and Gas) - 1.82% BHP Billiton Ltd. - ADR Nonstore Retailers - 0.91% Amazon.com, Inc. (a) Oil and Gas Extraction - 8.34% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Other Information Services - 3.71% Google, Inc. (a) Petroleum and Coal Products Manufacturing - 3.13% Chevron Corp. Professional, Scientific, and Technical Services - 6.39% Celgene Corp. (a) Cognizant Technology Solutions Class A (a) Mastercard, Inc. priceline.com, Inc. (a) Publishing Industries (except Internet) - 0.84% Autodesk, Inc. (a) Rail Transportation - 3.12% Union Pacific Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.21% CME Group, Inc. T. Rowe Price Group, Inc. Support Activities for Mining - 0.94% Schlumberger Ltd. Telecommunications - 1.30% DIRECTV (a) Transportation Equipment Manufacturing - 1.05% Eaton Corp. Water Transportation - 1.21% Carnival Corp. TOTAL COMMON STOCKS (Cost $51,394,978) $ $ Principal Amount Cost Value CORPORATE BONDS - 2.84% Beverage and Tobacco Product Manufacturing - 0.34% Reynolds American, Inc. 7.250%, 06/01/2012 $ $ Broadcasting (except Internet) - 0.29% Comcast Corp. 6.500%, 01/15/2017 Building Material and Garden Equipment and Supplies Dealers - 0.28% Home Depot, Inc. 5.400%, 03/01/2016 Credit Intermediation and Related Activities - 0.34% MBNA Corporation 7.500%, 03/15/2012 Funds, Trusts, and Other Financial Vehicles - 0.38% Spectra Energy Capital, LLC 8.000%, 10/01/2019 General Merchandise Stores - 0.48% JC Penney Corp., Inc. 7.400%, 04/01/2037 Machinery Manufacturing - 0.37% Applied Materials, Inc. 7.125%, 10/15/2017 Oil and Gas Extraction - 0.36% Anadarko Petroleum Corp. 7.625%, 03/15/2014 TOTAL CORPORATE BONDS (Cost $2,053,637) $ $ Shares Cost Value EXCHANGE TRADED FUNDS - 4.67% Funds, Trusts, and Other Financial Vehicles - 4.67% iShares S&P MidCap 400 Index Fund $ $ iShares S&P SmallCap 600 Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $3,424,143) $ $ Shares Cost Value SHORT-TERM INVESTMENTS - 0.91% Mutual Fund - 0.91% SEI Daily Income Trust Treasury Fund, 0.010% $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $717,632) $ $ TOTAL INVESTMENTS (Cost $57,590,390) - 100.10% $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.10)% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows:1 Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ 1Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Financial Accounting Standards Board ("FASB") accounting standards codification "Fair Value Measurements and Disclosures" Topic 820 ("ASC 820"), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2011: Description Level 1 Level 2 Level 3 Total Equity Manufacturing $ $
